Order entered February 4, 1963, awarding temporary alimony and maintenance, unanimously modified on the laiw, the facts and in the exercise of .discretion so as to provide and direct that defendant husband shall pay to plaintiff wife the sum of $200 per week as and for alimony pendente *619Kte, and the further sum of $50 per week for the support and maintenance of the infant child of the parties. As so modified the order is otherwise affirmed, without costs to either party. The record here does not justify or warrant the award made. Settle order on notice. Concur — Rabin, J. P., McNally, Stevens, Eager and Bergan, JJ.